Title: William Bingham to the American Commissioners, 16 June 1778: résumé
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<St. Pierre, Martinique, June 16, 1778: The General has been informed of the Franco-American treaty of alliance and commerce. If it changes the political or commercial system or relations with foreign powers, or binds the contracting parties to act in concert, I should know its terms so that in my small way I can co-operate as the American agent in the West Indies.>
